Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Tucker (Reg. No. 71,398) on 8/4/2022.

The application has been amended as follows: 
Replace claims 1-3 as follows

1.	A method of operating a device for generating a signal, comprising: 
selecting a predetermined wavelength of a monochromatic light; 
providing a processor layer vertically stacked over a memory layer; 
providing a light emitting device (LED) vertically stacked over a first portion of the processor layer; 
providing a photovoltaic cell vertically stacked over a second portion of the processor layer, 
the photovoltaic cell comprising a first photovoltaic layer having a first thickness d1 and a second photovoltaic layer having a second thickness d2; 
wherein the first photovoltaic layer comprises indium gallium phosphide and the second photovoltaic layer comprises indium gallium phosphide having a same absorption coefficient α as the first photovoltaic layer;
wherein the photovoltaic cell is configured to generate a current when irradiated with the monochromatic light at the predetermined wavelength to power the LED; 
wherein the first photovoltaic layer and the second photovoltaic layer generate a same open-circuit voltage based on the absorption coefficient α for the predetermined wavelength; 
wherein the first thickness d1 and the second thickness d2 satisfy the equality: 
1 - exp(-αd1) = exp(-αd1) - exp(-α(d1+d2)); 
wherein a ratio of the second thickness d2 to the first thickness d1 is at most 2.8 and at least 1.2; and 
wherein the ratio is based at least in part on whether the photovoltaic cell includes any photovoltaic layers in addition to the first photovoltaic layer and the second photovoltaic layer; and 
irradiating a top surface of the photovoltaic cell with the monochromatic light at the predetermined wavelength to power the LED.

2.	The method of claim 1, wherein a voltage across each of the photovoltaic layers is substantially the same when irradiated at the wavelength of the monochromatic light.

3.	The method of claim 1, wherein the thickness of each of the photovoltaic layers is selected so that the light intensity exiting a bottommost surface of the photovoltaic layers is substantially zero. 

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim.
Forrest (US 2002/0104889) teaches (FIGs. 1-3) a smart card having an organic layer 320 (¶ 20,23) comprising a processing system, and a photovoltaic cell 322 and a LED 326 stacked over the processing system, wherein high-intensity light beam impacts the photovoltaic cell to power the smart card (¶ 16).
Fafard (US 2015/0162478) teaches a III-V semiconductor photovoltaic cell, wherein the depth of the each photovoltaic segment are chosen such that each photovoltaic segment absorbs the same amount of photons from the optical input (¶ 59,78). 
It does not appear obvious to modify Forrest’s smart card build with organic devices and substitute the organic photovoltaic cell with Fafard’s III-V semiconductor photovoltaic cell, and irradiating the photovoltaic cell with a monochromatic light at a predetermined wavelength to power the LED. 

Karst et al. (US 2016/0082272 A1) teaches a device (FIG. 3) comprising a photovoltaic module 22, an LED 21, a control circuit27, and a battery 25. However, Karst fails to teach providing the photovoltaic cell, the LED, the processor and the memory in stacked arrangement as claimed. And Karst fails to teach irradiating the photovoltaic module with a monochromatic light, and there is no teaching of details of the photovoltaic module. 
Streck et al. (US 4916296) teaches a smart card (FIG. 13), wherein light beam 58 that is produced by a laser 56 (FIG. 9) and irradiates the solder cell 108 to provide power. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815